Citation Nr: 0509742	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for blisters of the 
feet, to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel	


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  The veteran also had subsequent active and inactive 
duty for training with the Nebraska National Guard, during 
the years 1980 to 1989, and the Colorado National Guard, 
during the years 1990 and 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue of an increased rating for PTSD has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his blisters of the feet began 
during service either as a result of the wearing of combat 
boots and his exposure to climatic conditions while on active 
duty in Vietnam or secondary to his exposure to Agent Orange 
during that time.  The service medical records pertaining to 
his period of active duty from September 1969 to May 1971, to 
include a report of a separation examination, is negative for 
any findings relating to a skin disorder of the feet.  

Records from the Nebraska National Guard show an enlistment 
physical examination in June 1981 and flight physical 
examinations in May 1981 and February 1985, which were 
negative for any pertinent abnormal findings.  Service 
medical records from the Colorado National Guard show 
physical examinations occurring in November 1989, June 1993 
and September 1998, which were negative for active skin 
disease.  However, a dental record from June 1993 indicates 
the veteran was taking Cephalexin for an infection on the 
bottom of the left foot.  There is also private medical 
evidence to show that the veteran has been treated on several 
occasions for blisters on the feet from 1992 and 1996, and a 
report of a VA compensation examination dated in June 2003, 
which shows such blisters and a diagnosis of tinea pedis 
unresponsive to treatment.  Relevant history obtained from 
the veteran upon the latter evaluation included a chronic 
fungal infection since returning from Vietnam.

The veteran's blisters of the feet have been diagnosed as 
probable dyshidrotic eczema and more recently, as tinea 
pedis.  While these skin diseases are not among the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) for which 
service connection is granted for veterans exposed to an 
herbicide agent during active service in Vietnam, service 
connection can also be granted on a direct incurrence basis.  
See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  There 
is competent evidence of treatment for a blister on the left 
foot that may have been during one of the veteran's periods 
of active duty for training and medical evidence of a current 
diagnosis of a skin disease of the feet.  There is also 
medical evidence of treatment for this disorder during the 
early and mid-1990s and the record does not contain any 
service personnel records documenting the veteran's active 
and inactive duty dates  during this time.  

In view of the foregoing, it is the Board's judgment that the 
RO must determine all of the veteran's active and inactive 
duty for training dates.  The RO should also obtain an 
examination that includes a medical opinion addressing the 
question of whether the veteran has a current skin disease of 
the feet that began during active duty, active duty for 
training and inactive duty for training.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

As to the remaining claim on appeal, entitlement to an 
initial assignment of an evaluation in excess of 10 percent 
for PTSD, when the veteran testified during a videoconference 
in August 2003, he submitted a treatment update from the Vets 
Center.  The update indicates that his PTSD had increased in 
severity.  The Board further notes that the veteran's Global 
Assessment of Functioning (GAF) score in November 2001 was 
65, whereas  the Vet Center indicated that his current GAF 
score (as of July 2003) was 50.  The veteran is entitled to 
an examination that accurately reflects the current elements 
of his disability.  38 C.F.R. §4.2 (2004); see also 
VAOPGCPREC 11-95. Therefore, a new VA examination to 
determine the current severity of the veteran's PTSD should 
be conducted.  Id; 38 U.S.C.A. § 5103A(d) (West 2002); see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must contact the Nebraska and 
Colorado National Guard and any other 
appropriate agency for the purpose of 
determining all of the veteran's active 
and inactive duty for training dates from 
1980 to 1989, and 1990 to 2002, 
respectively. 

2.  The RO should contact the Boulder Vet 
Center and request a copy of the 
veteran's records.  Any medical or 
counseling records other than those now 
on file pertaining to PTSD should be 
obtained and associated with the claims 
folder.

3.  The RO should arrange for a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's PTSD.  All indicated tests 
should be accomplished.  The examiner 
should review the claims file in 
conjunction with the examination.  

4.  The RO should arrange for a VA 
examination for the purpose of 
determining the nature and etiology of 
any skin disease of the feet that may be 
present.  The RO must furnish the 
examiner with the veteran's active duty, 
active duty for training and inactive 
duty for training dates from 1980 to 
1989, and 1990 to 2002, respectively.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records, 
including the dental record dated in 
June 1993 that indicates the veteran was 
taking Cephalexin for infection on the 
bottom of the left foot at that time; 
the private treatment records dated in 
the early and mid 1990s, and the report 
of the June 2003 VA examination, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more probability) that any skin disease 
of the feet that may be present began 
during or is causally linked to any 
incident of active duty, active duty for 
training, or inactive duty for training. 

The appellant is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  thereafter, the RO should 
readjudicate the claims.  If either 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


